31 So.3d 820 (2010)
Joseph W. MINES, Jr., et al., Petitioners,
v.
COUNTRYWIDE HOME LOAN, INC., Respondent.
No. 1D09-5669.
District Court of Appeal of Florida, First District.
February 5, 2010.
Rehearing Denied April 7, 2010.
Joseph W. Mines, Jr., pro se, for Petitioners.
Erin N. Prete of Butler & Hosch, P.A., Orlando, for Respondent.
PER CURIAM.
By petition for writ of prohibition, petitioner challenges denial of his motion to disqualify the trial judge based upon an alleged financial interest in the form of favorable interest rates not available to the public in the judge's own dealings with a lender with a close corporate affiliation to the plaintiff in the instant cause. This court finds that these facts, taken as true as they must be, would prompt a reasonably *821 prudent person to fear that he or she will not obtain a fair and impartial hearing. We therefore grant the petition and direct the trial judge to enter an order of recusal, requesting that the chief circuit judge appoint a new judge to preside over the cause.
PETITION GRANTED.
KAHN, BENTON, and ROBERTS, JJ., concur.